            Case 3:19-cv-01966-KAD Document 21 Filed 03/18/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

SAIFULLAH KHAN                                                CIVIL ACTION NO.
     Plaintiff,                                               3:19-cv-01966-KAD

V.

YALE UNIVERSITY, ET AL.,
     Defendants.                                              MARCH 18, 2020

                      CONSENT MOTION FOR EXTENSION OF TIME
                       TO RESPOND TO PLAINTIFF'S COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule 7(b), Defendants Yale

University, Peter Salovey, Jonathon Holloway, Marvin Chun, Joseph Gordon, David Post, Mark

Solomon, Ann Kuhlman, Lynn Cooley, Paul Genecin, Stephanie Spangler, Sarah Demers, Carole

Goldberg, and Jane Doe file this Motion requesting that the Court extend the Defendants' deadline

to respond to Plaintiff's Complaint from March 24, 2020, to April 7, 2020.

       Defendants have been working to respond to Plaintiff's Complaint, but the additional time

is necessary to allow Defendants to fully respond to the Complaint, particularly in light of the fact

that counsel for Jane Doe has competing deadlines in another case before Your Honor and,

although the recent COVID-19 outbreak may not have directly affected this case peg se, counsel

for Jane Doe has been required to take time away from substantive work to ensure, inter alia, that

they are able to continue operations in the event of a physical shutdown of their office. Plaintiff

consents to Defendants' Motion. This is the first request for an extension of time of this deadline.

The requested extension will not affect any other deadlines established by the Court.
Case 3:19-cv-01966-KAD Document 21 Filed 03/18/20 Page 2 of 3



                                 DEFENDANT JANE DOE,

                             By: /s/ BNendan N. Goolev
                                 James M. Sconzo (ct04571)
                                 Brendan N. Gooley (ct30584)
                                 CARLTON FIELDS, P.A.
                                 One State Street, Suite 1800
                                 Hartford, CT 06103
                                 Tel.: 860-392-5000
                                 Fax: 860-392-5058
                                 Email: jsconzo@carltonfields.com
                                         ~b oole~na,carltonfields.corn

                                 Her Attorneys


                                 DEFENDANTS YALE UNIVERSITY,
                                 PETER SALOVEY, JONATHON
                                 HOLLOWAY, MARVIN CHUM, JOSEPH
                                 GORDON, DAVID POST, MARK
                                 SOLOMON, ANN KUHLMAN, LYNN
                                 COOLEY, PAUL GENECIN, STEPHANIE
                                 SPANGLER, SARA DEMERS, AND
                                 CAROLE GOLDBERG

                             By: is/PatNick M. Noonan
                                Patrick M. Noonan, Esq.
                                Donahue, Durham &Noonan, P.C.
                                741 Boston Post Rd.
                                Guilford, CT 06437
                                PNoonan(cr~,ddnctlaw.com
                                T: 203-458-9168
                                F:203-458-4424
                                Federal Bar Number: ct00189
           Case 3:19-cv-01966-KAD Document 21 Filed 03/18/20 Page 3 of 3




                                CERTIFICATION OF SERVICE

       This is to certify that on this 18th day of March 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the court's

electronic filing system.




                                                   /s/Brendan N. Gooley
                                               Brendan N. Gooley
